445 P.2d 570 (1968)
The STATE of Montana, Plaintiff and Respondent,
v.
Sandra KURLAND, Defendant and Appellant.
No. 11432.
Supreme Court of Montana.
October 8, 1968.
*571 Seth F. Bohart (argued), Bozeman, for appellant.
Forrest H. Anderson, James R. Beck, Helena, McKinley Anderson, Jr. (argued), Bozeman, Gene I. Brown (argued), Bozeman, for respondent.
HASWELL, Justice.
Sandra Kurland was convicted of unlawful possession of marihuana by jury trial in the District Court of Gallatin County. She appeals from the judgment of conviction and the order denying her a new trial.
The facts disclosed by the record at the trial and the issues assigned for review upon this appeal are largely the same as those in the companion case of State v. Langan, 445 P.2d 565, decided today by this Court. They will not be repeated here.
We hold that the admission in evidence at this defendant's trial of approximately two pounds of marihuana seized by law enforcement officers in a raid on the Langan residence in Bozeman constitutes reversible error for precisely the same reasons as are set forth in detail in our opinion in State v. Langan. Defendant Kurland's standing to object to the admission of this evidence based upon her status as a social guest of the occupant of the residence was conceded by the State upon oral argument and need not be discussed here.
Although the evidence in this case differs somewhat from the evidence in State v. Langan, such difference does not affect our holding that this case likewise should be dismissed. In the instant case defendant was charged with the unlawful possession of one kilo (about two pounds), more or less, of marihuana. Without the inadmissible evidence produced by the illegal entry, search, and seizure there was simply no evidence introduced at Sandra Kurland's trial that would sustain this charge. Accordingly, this case must be dismissed.
The conviction of the defendant is reversed and the case is remanded to the district court with instructions to dismiss.
JAMES T. HARRISON, C.J., and ADAIR, CASTLES, and JOHN CONWAY HARRISON, JJ., concur.